Exhibit 10.2



EXECUTION VERSION
FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
This First Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of April 12, 2016, by and between EAST WEST BANK (“Bank”) and
MAXWELL TECHNOLOGIES, INC. (“Borrower”).
RECITALS
WHEREAS, Borrower and Bank are parties to the Loan and Security Agreement, dated
as of July 3, 2015 (as amended from time to time, the “Loan Agreement”);
WHEREAS, Borrower has requested that Bank consent to Borrower’s disposition of
the assets relating to its Microelectronics business unit as described in
Exhibit A hereto (the “Asset Disposition”) pursuant to the Asset Purchase
Agreement, dated as of the date hereof, between Borrower and Data Device
Corporation (the “Asset Purchase Agreement”) and that it amend the minimum
EBITDA and minimum Consolidated Cash financial covenants in connection with such
disposition; and
WHEREAS, Bank is willing to agree to Borrower’s requests, on the terms set forth
herein;
NOW, THEREFORE, the parties agree as follows:
1.Amendment to Loan Agreement.
(a)    Section 6.2 of the Loan Agreement is amended to read as follows:
6.2    Financial Statements, Reports, Certificates.
(a)    Borrower shall deliver to Bank: (i) as soon as available, but in any
event within thirty (30) days after the end of each calendar month, a company
prepared consolidated and consolidating balance sheet and income statement
covering Borrower’s operations during such period, in a form reasonably
acceptable to Bank and certified by a Responsible Officer; (ii) as soon as
available, but in any event within forty-five (45) days after the end of each
Fiscal Quarter, a company prepared consolidated statement of cash flows covering
Borrower’s operations during such period, in a form reasonably acceptable to
Bank and certified by a Responsible Officer; (iii) as soon as available, but in
any event within ninety (90) days after the end of each Fiscal Year, audited
consolidated and consolidating financial statements of Borrower prepared in
accordance with GAAP, consistently applied, together with an opinion which is
unqualified (including no going concern comment or qualification) or otherwise
consented to in writing by Bank on such financial statements of an independent
certified public accounting firm reasonably acceptable to Bank; (iv) if
applicable, copies of all statements, reports and notices sent or made available
generally by Borrower to its security holders or to any holders of Subordinated
Debt and all reports on Forms 10-K and 10-Q filed with the Securities and
Exchange Commission within five (5) days of filing with the Securities and
Exchange Commission; (v) promptly upon receipt of notice thereof, any actions,
suits, litigation or proceedings, at law or in equity, pending by or against
Borrower or any Subsidiary before any court, administrative agency, or
arbitrator in which a likely adverse decision could reasonably be expected to
have a Material Adverse Effect; (vi) as soon as available, but in any event
within thirty (30) days of the start of each Fiscal Year, Borrower’s financial
and business projections and budget for such year, with evidence of approval
thereof by Borrower’s board of directors; (vii) such budgets, sales projections,
operating plans or other financial information generally prepared by Borrower in
the ordinary course of business as Bank may reasonably request from time to
time; and (viii) within thirty (30) days of the last day of each Fiscal Quarter,
a report signed by Borrower, in form reasonably acceptable to Bank, listing any
applications or registrations that Borrower has made or filed in respect of any
Patents, Copyrights or Trademarks and the status of any outstanding applications
or




--------------------------------------------------------------------------------



registrations, as well as any material change in Borrower’s Intellectual
Property Collateral, including, but not limited to, any subsequent ownership
right of Borrower in or to any Trademark, Patent or Copyright not specified in
Exhibits A, B, and C of any Intellectual Property Security Agreement delivered
to Bank by Borrower in connection with this Agreement.
(b)    Within fifteen (15) days after the last day of each Fiscal Quarter,
Borrower shall deliver to Bank a Borrowing Base Certificate signed by a
Responsible Officer in substantially the form of Exhibit D hereto; provided,
however, that if, and for as long as, the Advances outstanding exceed Eight
Million Dollars ($8,000,000), Borrower shall deliver the Borrowing Base
Certificate within fifteen (15) days after the last day of each month.
(c)    Within fifteen (15) days after the last day of each month, Borrower shall
deliver to Bank an aged listings by invoice date of accounts receivable and
accounts payable on a non-consolidated basis.
(d)    Within thirty (30) days after the last day of each month, Borrower shall
deliver to Bank with the monthly financial statements a Compliance Certificate
certified as of the last day of the applicable month and signed by a Responsible
Officer in substantially the form of Exhibit E hereto.
(e)    Immediately upon becoming aware of the occurrence or existence of an
Event of Default, a written statement of a Responsible Officer setting forth
details of the Event of Default, and the action which Borrower has taken or
proposes to take with respect thereto.
(f)    Borrower shall give Bank prompt written notice of the termination of
service, for any reason, of its Chief Executive Officer or its Chief Financial
Officer.
(g)    Bank shall have a right from time to time hereafter to audit Borrower’s
Accounts and appraise Collateral at Borrower’s expense, provided that such
audits will be conducted no more often than every twelve (12) months unless an
Event of Default has occurred and is continuing. The cost of such audits shall
be Eight Hundred Fifty Dollars ($850) per day plus Bank’s reasonable
out-of-pocket expenses.
Borrower may deliver to Bank on an electronic basis any certificates, reports or
information required pursuant to this Section 6.2, and Bank shall be entitled to
rely on the information contained in the electronic files, provided that Bank in
good faith believes that the files were delivered by a Responsible Officer. If
Borrower delivers this information electronically, it shall also deliver to Bank
by U.S. Mail, reputable overnight courier service, hand delivery, facsimile or
.pdf file within five (5) Business Days of submission of the unsigned electronic
copy the certification of monthly financial statements, the intellectual
property report, the Borrowing Base Certificate and the Compliance Certificate,
each bearing the physical signature of the Responsible Officer.
(b)    Section 6.7 of the Loan Agreement is amended to read as follows:
6.7    Financial Covenants. Borrower shall at all times maintain the following
financial ratios and covenants:
(a)    Adjusted Quick Ratio. A ratio of (i) Cash plus Accounts to (ii) Current
Liabilities plus (to the extent not already included therein) all Indebtedness
to Bank less Deferred Revenue of at least 1.20 to 1.00, tested on a quarterly
basis as of the last day of each Fiscal Quarter.






--------------------------------------------------------------------------------



(b)    Minimum EBITDA. A minimum EBITDA as the last day of each Fiscal Quarter
for the four (4) Fiscal Quarters then ended as set forth below:
Fiscal Quarter Ending
Minimum EBITDA
March 30, 2016


($2,000,000
)
June 30, 2016


$0


September 30, 2016


$1,000,000


December 31, 2016


$2,000,000


March 31, 2017


$3,000,000


June 30, 2017


$3,000,000


September 30, 2017, and each Fiscal Quarter thereafter


$4,000,000





(c)    Minimum Consolidated Cash. A minimum Consolidated Cash as the last day of
the first two (2) months of each Fiscal Quarter of as set forth below:
Fiscal Quarter Ending
Minimum Consolidated Cash
March 30, 2016


$5,000,000


June 30, 2016


$5,000,000


September 30, 2016, and each Fiscal Quarter thereafter


$10,000,000





(c)    Exhibit E to the Loan Agreement is amended to read as set forth in
Attachment “1” hereto.
2.    Consent to Asset Disposition. Bank consents to the Asset Disposition and
releases its security interest in the Collateral described in Exhibit A hereto
(the “Transferred Collateral”) concurrent with the consummation of the Asset
Disposition and the effectiveness of this Amendment, including its security
interest in the Transferred Collateral listed in the Intellectual Property
Security Agreement, dated as of July 3, 2015, between Bank and Borrower (the “IP
Security Agreement”). The foregoing consent shall not, except as expressly
provided herein, be deemed to be a consent to changes to any terms or provisions
of the Loan Documents, and shall not be deemed to be a waiver or amendment of
any provision contained in any of such agreements. Upon consummation of the
Asset Disposition and the effectiveness of this Amendment, Bank shall take all
actions reasonable and necessary to effect the release of its security interest
in the Transferred Collateral and to give notice of such release, including (i)
filing a UCC-3 Amendment with the Delaware Secretary of State, (ii) recording
Reassignments and Releases of Security Interest with the Patent and Trademark
Office, and (iii) executing and delivering a Termination of Agreement and
Acknowledgement of Security Interest with respect to Borrower’s lease of 9244
Balboa Avenue, San Diego, California 92123.
3.    Course of Dealing. No course of dealing on the part of Bank or its
officers, nor any failure or delay in the exercise of any right by Bank, shall
operate as a waiver thereof, and any single or partial exercise of any such
right shall not preclude any later exercise of any such right. Bank’s failure at
any time to require strict performance




--------------------------------------------------------------------------------



by Borrower of any provision of the Loan Documents shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.
4.    Miscellaneous. Unless otherwise defined, all initially capitalized terms
in this Amendment shall be as defined in the Loan Agreement. The Loan Agreement,
as amended hereby, shall be and remain in full force and effect in accordance
with its terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Loan Agreement, as in effect prior to the
date hereof.
5.    Representations and Warranties. Borrower represents and warrants that the
Representations and Warranties contained in the Loan Agreement are true and
correct as of the date of this Amendment, and that no Event of Default has
occurred and is continuing.
6.    Conditions Precedent. As conditions precedent to the effectiveness of this
Amendment:
(a)    Bank shall have received, in form and substance satisfactory to Bank, the
following:
(i)    this Amendment, duly executed by Borrower;
(ii)    a Corporate Borrowing Certificate with respect to incumbency and
resolutions authorizing the execution and delivery of this Amendment,
substantially in the form attached hereto;
(iii)    financial statements prepared by Borrower which give effect to the
Asset Disposition, on a pro forma basis and which show that, immediately after
giving effect to the Asset Disposition, Borrower shall be in compliance with
each of the covenants set forth in Section 6.7 of the Loan Agreement, as amended
by this Amendment;
(iv)    copies of the executed documents giving effect to and relating to the
Asset Disposition;
(v)    a certificate of a Responsible Officer certifying that all of the
conditions precedent set forth in this Section 6 for the Bank’s consent to the
Asset Disposition have been satisfied; and
(vi)    such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate;
(b)    The transactions relating to the Asset Disposition shall be consummated
in all material respects in accordance with all applicable laws;
(c)    Immediately before and immediately after giving effect to the Asset
Disposition and this Amendment, no Event of Default shall have occurred and be
continuing and no event shall have occurred or situation exist that with notice
or the passage of time or both would constitute an Event of Default;
(d)    The Swiss Subsidiary shall have consented to this Amendment and shall
have reaffirmed its guaranty of the Obligations pursuant to the Swiss Subsidiary
Guaranty Documents by executing this Amendment as set forth below; and
(e)    Borrower shall have paid all reasonable Bank Expenses incurred through
the date of this Amendment, which may be debited from any of Borrower's
accounts.
7.    Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument.
[Balance of Page Intentionally Left Blank]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 
MAXWELL TECHNOLOGIES, INC.
 
 
 
 
 
By: _ _/s/ David Lyle__________________________  
 
Name:___David Lyle___________________________
 
Title:  ___Chief Financial Officer_________________ 
 
 
 
EAST WEST BANK
 
 
 
 
 
By: ___/s/ Alexis Coyle_________________________
 
Name:__Alexis Coyle__________________________
 
Title: __Managing Director_____________________





































































[Signature Page to First Amendment to Loan and Security Agreement]




--------------------------------------------------------------------------------









The Swiss Subsidiary consents to the modifications to the Obligations pursuant
to this Amendment, hereby ratifies the provisions of the Swiss Subsidiary
Guaranty Documents and confirms that all provisions of Swiss Subsidiary Guaranty
Documents are in full force and effect.


 
MAXWELL TECHNOLOGIES SA
 
 
 
 
 
By:  __/s/ Franz Fink________________________ 
 
Name:___Franz Fink_________________________
 
Title: ____President_________________________  
 
 
 
 
 
 













































































[Signature Page to First Amendment to Loan and Security Agreement]




--------------------------------------------------------------------------------



EXHIBIT A


ASSETS SUBJECT TO ASSET DISPOSITION




Equipment:


Object
Object Description
GK51903
SENTRY 21 TESTER
GK51904
FAIRCHILD SENTRY 20 IC TESTER
GK51908
ANALOG DEVICES LTS-2020
GK51913
7 HP 6033A POWER SUPPLY
GK51915
ATS-12200 Burn-in System
GK51921
5 HP 6033A POWER SUPPLY
GK51922
BURN-IN SYSTEM PBC2-16
GK51927
Bubble Detector System sr# 60555-326
GK51934
BURN IN BOARD 68 PGA
GK51935
OLYMPUS MICROSCOPE
GK52327
C/F INSERT - 11 6 SLOT - CENTRIFUGE
GK52329
BURN-IN BOARDS 44 QFP 100 PIN EDGE
GK52421
IMPACT EXTRUSION TOOLS
GK52516
DIGITAL RANDON VIBRATION SYSTEM
GK52520
NOISE DETECTION SYSTEM
GK52521
TRILLIUM ARRAYMASTER
GK52525
TRILLIUM MANIPULATOR ASSEMBLY 858-0041
GK52527
MICROSCOPE, CAMERA AND ACCESORIES
GK52531
T-2500 SN#9608-406
GK52536
AIR COMPRESSOR, DRYER & ETC.
GK52539
MICROSCOPE
GK52540
PLASMA CLEANING SYSTEM
GK52554
SENTRY 20 DUAL/60 SERIAL#2143
GK52555
SENTRY 20 SINGLE 120 SERIAL#2175
GK52557
VIB. & SHOCK CONTROLLER
GK52564
SEAM SEALER
GK52566
TESTER
GK52569
LINEAR & MIXER TESTER
GK52570
LOGIC ANALYZER HP1661CS AN#US383401110
GK52571
LEAD MACHINE/HAND PRESS
GK52573
WAVEFORM GENERATOR
GK52576
GENERATOR
GK52577
POWER SUPPLY
GK52589
SCANNING ELECTRON MICROSCOPE
GK52590
PLATEMARKER & LASER MARKER
GK52594
MX-9216 SALT SPRAY CHAMBER
GK52646
LT364L
GK52652
8060 GOLD/ALUM BONDER
GK52660
HUMIDIFIERS (QTY 5)
GK52664
CUSTOM BENCH, EP, SS, HEAVY DUTY, 60"X30"X32"
GK52670
ROYCE 550 PULL TESTER
GK52671
OLYMPUS BH2 MICROSCOPE/TRI
GK52675
TRILLIUM BOARD-SN54V162244





--------------------------------------------------------------------------------



GK52681
HP E3631A DC POWER SUPPLY, TRIPLE OUTPUT
GK52683
DC POWER SUPPLY, DUAL OUTPUT, 0-30V, 1.5A
GK52691
SPECTRUM ANALYZER
GK52693
HP-85047A S-PARAMETET TEST SET
GK52694
VACUUM INSULATED LN2
GK52951
ESD GLOVEBOX
GK52968
SIGNAL GENERATOR TEST EQUIPMENT
GK52972
AUTOMATED WIRE BONDER
GK52979
GOLD SURFACE TEXTURING EQUIP - PELCO MODEL 3 SPUTTER COATER 91000
GK53022
CENTERFUGE, TRIO-TECH CENTRISAFE
GK53023
DESSICATORS - QTY 7
GK53052
THERMONICS - CONTROLLER & INTERFACE
GK53089
CLEAN ROOM BOOTH EXTENSION FOR 8060 WIRE BONDERS
GK53095
ADD'L SOCKETS AND EDGE CONNECTORS
GK53099
THERMONICS PRECISION TEMPERATURE FORCING SYSTEM
GK53124
INCREASED BURN IN CAPACITY (PCBA) FOR A2100 AND SFE
GK53148
LTS TESTERS
GK53164
PROGRAMMING SOCKETS FOR VARIOUS ACTEL 1152 PIN FPGA CONFIGURATIONS
GK53164-1
PROGRAMMING SOCKETS FOR VARIOUS ACTEL 1152 PIN FPGA CONFIGURATIONS
GK53171
28 FLATPACK BURN-IN BOARD
GK53173
BOND HEAD - K&S 8060 WIREBONDER
GK53178
REFLOW FURNACE FOR ME PACKAGING
GK53201
PORTABLE CLEAN ROOM
GK53203
WET CLEANING STATION
GK53204
PRODUCTION TEST STATION
GK53205
DIGITAL MICROSCOPES (SONY)
GK53206
X-RAY SYSTEM
GK53207
MARKING MACHINE
GK53225
RANSCO THERMAL SHOCK CHAMBER
GK53250
Laser Marke LMV1000 + LMW2020
GK53252
GAS MIXER FOR FORMING GASES, GMX2000
GK53259
Test Equity 140 Temperature Chamber
GK53283
Tech Cut 4 PN 5-5000
GK53305
TestEquity FS Series oven, model FS4, W18.25" x D19" x H16.5"
GK53309
Thermal chamber - Test Equity 1007H Temperature Chamber
GK53318
security system for the storage room with the Cobalt-60 radiation sources
GK53347
Agilent N6702B Modular Power System & DC Power Module
GK53376
Power Supply Modules for Production & Flight Production Test for SCS750
GK53377
5 Chassis class 3 build with custom design-NPOESS & Std Product for SCS750
Testing in Flight
GK53377-1
5 Chassis class 3 build with custom design-NPOESS & Std Product for SCS750
Testing in Flight
GK53385
Thermal Stream for Tritemp Testing model T-2500SE
GK53394
PWB Aqueous Cleaner(Used) AQ400(1994)
GK53428
Varian VS-MD301S Helium Mass Spectrometer Leak Detector
GK53451
Temparature Chamber 140 fo SBC environment test & bake out
GK53460
Electron Dispersive Xray(EDX) System Upgrade
GK53462
Trident 1: Automatic De-fluxing & Cleanliness Test System
GK53463
FEI-XL30 - FP 6796/05- Window 2000 PC Upgrade for XL-SEM
GK53488
YES G1000 Plasma Cleaning System
GK53510-1
Laser Etching & Pad Printing Machine
GK53512
Burn-in Oven Model BI-16E
GK53579
Verigy V6000e Engineering Workstation





--------------------------------------------------------------------------------



GK53592
Vacuum Chamber System - complete assembly
GK53593
MCT 2010 Test System(refub)-Tester Mainframe/Workstation 2000 CPU controller
GK53605
MV Master Station for Trillium Array and Trillium Delta
GK53621
Nitrogen Purged Assembly Work-In-Progess & Raw Material Desiccators
GK53629
Romulus Universal Tester with Breaking Point Platform
GK53630
Royce System 650 Universal Bond Pull Tester
GK53666
Sonoscan Lab Demo Gen5 C-Scam Digital Acoustic Micro Imaging System
GK53727
Installation of air conditioning control unit-Softwall clean room
GK53749
ATS 830-M-4 Thermostream System
GK53780
Microelectronics Die Attach Machine-MAT 6400(Automatic High Accuracy Die Attach
System)
GK53893
One-Shot 3D Measuring Macroscope VR-3000 from Keyance
GK52970
AGILENT MODULE
GK53021
HARSHAW 3500 MANUAL TLD READER
GK53036
SOFT TOOLING FOR PACKAGE PART 102909
GK53039
TOOLING FOR 72-LEAD SDRAM STD FLAT PACKAGE
GK53050
TOOLING FOR 20MB EEPROM - SCS750 PROJECT
GK53221
2 GHZ SCOPE: Waverunner 6200A demo unit, with WR6-STD
GK53356
Agilent Mainframe(N6700) & Power Module(N6752/N6742)
GK53404
Incircuit Emulator(ICE) for programming bootup SW into SCS750
GK53705
SCS750 Single Board Tester
GK53741
Thermal Chamber Hood for flash memory test
GK53761
Space Wire Test Equipment(SRR-MC402/8-MS-32K/DSI-MC404/8-MS-EI-EW)
GK53762
AX/RTAX20000-Design Update to SCS750 single board computer with Space Wire
Interface
GK53915
In-circuit Emulator (ICE) for debugging and development of embedded processors
for SCS750 Prod Test
GK53829
NRE-Soft Tooling Charge- PN:129799 - 68 lead flat package
GK52999
IP FOR POWER COMPUTING FOR SPACE
GK53016
BOARDSIM & LINESIM (NODELOCKED)
GK53047
BC RT SUMMIT SOURCE FOR 1553 INTERFACE - VX WORKS S/W DRVRS
GK53067
IP MODS FOR SCS750 SYST CONTROLLER
GK53113
SCD750 IP MODIFICATION PER DOC 1007889
GK53125
SCS750 IP MODIFICATION
GK53144
ADVANCED ANALYSIS /FINITE ELEMENT METHOD ANSYS SOFTWARE PACKAGE
GK53161
EMC AND CROSSTALK ADD-ON SOFTWARE
GK53212
SCS750 FPGA MODIFICATION
GK53268
3 Slot Logic analysis mainframe with touch display
GK53442
Electronic Assembly/Ansys Icepak
GK53534
PowerEdge R810 (server for running Ansys Icepak)
GK53557
Flash NAND asynch and synch(ONFI) & Flash NOR
GK53830
NRE-Tooling - Brazing - PN:129799
GK53834
NRE charge- Softooling for PN:130078 70 lead flat package, include Simulation
charge
GK53835
NRE charge- Brazing for PN: 130078
GK53884
Datalight FlashFX Tera & Reliance Nitro System
GK53154
MODULE ASSY AREA - WALLS/DOOR
GK53176
MEZANINE FOR LAB
GK53276
Lockers
GK53287
ME root-top Air conditioner TRANE model : YCD180B4LA
GK53320
Camera Installation for 9244 Balboa - 8 perimeter cameras
GK53391
Refurb Cubicles/Installation & relocation of existing cubicles
GK53391-1
Refurb Cubicles/Installation & relocation of existing cubicles-Sales/Use Tax
GK53407
Installation of 4000sq ft VCT 12x12 commercial flooring walkways/hallways
GK53426
Cabling project for new sales area





--------------------------------------------------------------------------------



GK53464
New Air Conditioner Balboa Facility(furnish/install) Trane R-22/15Ton cooling
capacity
GK53486
Balboa facility Leasehold Improvements-expansion project
GK53486-1
Balboa Facility - Furniture & Fixture (renovation project)
GK53486-A
Balboa facility Leasehold Improvements-expansion project
GK53504
ELECTRICAL AND UTILITIES INSTALLATION IN NEW MACHINE SHOP
GK53513
Air conditioner-Balboa facility / 3 each, 15 ton, high efficiency replacing dead
GK53542
Data Cabling for Balboa Facility Construction
GK53570
Aircon Unit new roof top R22 15ton nominal cap High Efficiency
package-economizer/barometric relief
GK53580
Security Systems upgrade-Balboa MicroElec FA Lab-4cameras/16 channel DVR added
GK53598
Bristolite skylights installed, 8 each 4' X 4' triple dome
GK53686
BSD 50 T 125psi 460V/3ph/60HZ sigma control Air compressor w/ Air Dyer
GK53706
Balboa Facility Mantrap
GK53720
Balboa Facility Driveway Repair
GK53823
Wireless Fire Alarm Materials & Equipment addition
GK53850
Aluminum Awnings Installation
GK53853
Driveway east side patched/repaired-Balboa Facility
GK53861
Installation of Remotely activated gates at North/South end of Balboa Facility



Inventory:


The Inventory described in the Purchased Assets definition in the Asset Purchase
Agreement.


Contracts:


The Business Contracts and other contracts described in the Purchased Assets
definition in the Asset
Purchase Agreement.


Accounts Receivable:


The accounts receivable, notes receivable and other receivables described in the
Purchased Assets definition in the Asset Purchase Agreement.


Claims:


The causes of action, claims, demands, rights and privileges against third
parties described in the Purchased Assets definition in the Asset Purchase
Agreement.


Permits:


The permits and pending applications for permits described in the Purchased
Assets definition in the Asset Purchase Agreement.


Goodwill:


The goodwill of the microelectronics business described in the Purchased Assets
definition in the Asset Purchase Agreement.






--------------------------------------------------------------------------------







Intellectual Property:


•
Trademarks:



[mxwl041116trademarks.jpg]


•
Patents:



Title of Invention:
Keyword:
Country:
Status:
Application No.
Filing Date:
Patent No:
Date Issued:
RADIATION SHIELDING OF PLASTIC INTEGRATED CIRCUITS
Micro Electronics
US
Abandoned
08/077731
6/18/1993
 
 
RADIATION SHIELDING OF PLASTIC INTEGRATED CIRCUITS
Micro Electronics
US
Expired
08/372235
1/13/1995
5825042
10/20/1998
RADIATION SHIELDING OF PLASTIC INTEGRATED CIRCUITS
Micro Electronics
US
Expired
08/595266
2/1/1996
5889316
3/30/1999
RADIATION SHIELDING OF INTEGRATED CIRCUITS AND MULTI-CHIP MODULES IN CERAMIC AND
METAL PACKAGES
Micro Electronics
US
Expired
08/372289
1/13/1995
5635754
6/3/1997
RADIATION SHIELDING OF INTEGRATED CIRCUITS AND MULTI-CHIP MODULES IN CERAMIC AND
METAL PACKAGES
Micro Electronics
EP
Expired
96911182.2
1/16/1996
803174
11/22/2006
RADIATION SHIELDING OF INTEGRATED CIRCUITS AND MULTI-CHIP MODULES IN CERAMIC AND
METAL PACKAGES
Micro Electronics
JP
Abandoned
1996-522312
1/16/1996
 
 





--------------------------------------------------------------------------------



Title of Invention:
Keyword:
Country:
Status:
Application No.
Filing Date:
Patent No:
Date Issued:
RADIATION SHIELDING OF INTEGRATED CIRCUITS AND MULTI-CHIP MODULES IN CERAMIC AND
METAL PACKAGES
Micro Electronics
WO
Expired
PCT/US1996/000309
1/16/1996
 
 
METHODS AND COMPOSITIONS FOR IONIZING RADIATION SHIELDING
Micro Electronics
US
Abandoned
08/791256
1/30/1997
 
 
METHOD FOR MAKING A SHIELDING COMPOSITION
Micro Electronics
US
Expired
09/375881
8/17/1999
6261508
7/17/2001
METHODS AND COMPOSITIONS FOR IONIZING RADIATION SHIELDING
Micro Electronics
US
Expired
09/727717
11/30/2000
6455864
9/24/2002
METHODS AND COMPOSITIONS FOR IONIZING RADIATION SHIELDING
Micro Electronics
US
Expired
10/247187
9/18/2002
6583432
6/24/2003
METHODS AND COMPOSITIONS FOR IONIZING RADIATION SHIELDING
Micro Electronics
EP
Issued
98901469.1
1/6/1998
956749
5/27/2015
METHODS AND COMPOSITIONS FOR IONIZING RADIATION SHIELDING
Micro Electronics
WO
Expired
PCT/IB1998/000207
1/6/1998
 
 
RADIATION SHIELDING OF INTEGRATED CIRCUITS AND MULTI-CHIP MODULES IN CERAMIC AND
METAL PACKAGES
Micro Electronics
US
Expired
09/456631
12/8/1999
6720493
4/13/2004
RADIATION SHIELDING OF INTEGRATED CIRCUITS AND MULTI-CHIP MODULES IN CERAMIC AND
METAL PACKAGES
Micro Electronics
US
Expired
10/821409
4/9/2004
7148084
12/12/2006
RADIATION SHIELDING OF THREE DIMENSIONAL MULTI-CHIP MODULES
Micro Electronics
US
Issued
08/788134
1/24/1997
5880403
3/9/1999
RADIATION SHIELDING OF THREE DIMENSIONAL MULTI-CHIP MODULES
Micro Electronics
US
Issued
09/109954
7/2/1998
6262362
7/17/2001
RADIATION SHIELDING OF THREE DIMENSIONAL MULTI-CHIP MODULES
Micro Electronics
US
Expired
09/878683
6/9/2001
6613978
9/2/2003
RADIATION SHIELDING OF THREE DIMENSIONAL MULTI-CHIP MODULES
Micro Electronics
US
Expired
10/643250
8/18/2003
6858795
2/22/2005
RADIATION INDUCED SINGLE EVENT LATCHUP PROTECTION AND RECOVERY OF INTEGRATED
CIRCUITS
Micro Electronics
US
Issued
08/763153
2/25/1997
6064555
5/16/2000
ELECTRONIC DEVICE PACKAGING
Micro Electronics
US
Issued
09/520928
3/8/2000
6368899
4/9/2002
ELECTRONIC DEVICE PACKAGING
Micro Electronics
AU
Abandoned
2001242012
3/7/2001
 
 
ELECTRONIC DEVICE PACKAGING
Micro Electronics
BR
Abandoned
PI0109077-1
3/7/2001
 
 





--------------------------------------------------------------------------------



Title of Invention:
Keyword:
Country:
Status:
Application No.
Filing Date:
Patent No:
Date Issued:
ELECTRONIC DEVICE PACKAGING
Micro Electronics
US
Issued
10/075706
2/13/2002
6963125
11/8/2005
ELECTRONIC DEVICE PACKAGING
Micro Electronics
CA
Abandoned
2401702
3/7/2001
 
 
ELECTRONIC DEVICE PACKAGING
Micro Electronics
CN
Abandoned
20018006244.X
3/7/2001
 
 
ELECTRONIC DEVICE PACKAGING
Micro Electronics
EP
Abandoned
1913337
3/7/2001
 
 
ELECTRONIC DEVICE PACKAGING
Micro Electronics
IL
Abandoned
151498
3/7/2001
 
 
ELECTRONIC DEVICE PACKAGING
Micro Electronics
JP
Abandoned
2001-566180
3/7/2001
 
 
ELECTRONIC DEVICE PACKAGING
Micro Electronics
JP
Abandoned
10-2002-7011713
3/7/2001
 
 
ELECTRONIC DEVICE PACKAGING
Micro Electronics
SG
Abandoned
200205320-5
3/7/2001
 
 
ELECTRONIC DEVICE PACKAGING
Micro Electronics
WO
Expired
PCT/US2001/007281
3/7/2001
 
 
METHOD AND APPARATUS FOR SHIELDING AN INTEGRATED CIRCUIT FROM RADIATION
Micro Electronics
US
Issued
10/065209
9/25/2002
7382043
6/3/2008
METHOD AND APPARATUS FOR SHIELDING AN INTEGRATED CIRCUIT FROM RADIATION
Micro Electronics
EP
Published
3798732.8
9/24/2003
 
 
METHOD AND APPARATUS FOR SHIELDING AN INTEGRATED CIRCUIT FROM RADIATION
Micro Electronics
EP
Published
10185319
9/24/2003
 
 
METHOD AND APPARATUS FOR SHIELDING AN INTEGRATED CIRCUIT FROM RADIATION
Micro Electronics
WO
Expired
PCT/US2003/030245
9/24/2003
 
 
SELF-CORRECTING COMPUTER
Micro Electronics
US
Issued
10/418713
4/17/2003
7467326
12/16/2008
SELF-CORRECTING COMPUTER
Micro Electronics
US
Issued
12/336026
12/16/2008
7890799
2/15/2011
SELF-CORRECTING COMPUTER
Micro Electronics
EP
Issued
4809302.5
2/24/2004
EP1625484
9/23/2009
SELF-CORRECTING COMPUTER
Micro Electronics
HK
Abandoned
6106965.2
2/24/2004
HK1084757
5/20/2010
SELF-CORRECTING COMPUTER
Micro Electronics
JP
Issued
2006-508822
2/24/2004
4545146
7/9/2010
CACHE COHERENCY DURING RESYNCHRONIZATION OF SELF-CORRECTING COMPUTER
Micro Electronics
US
Issued
11/356945
2/16/2006
7415630
8/19/2008
CACHE COHERENCY DURING RESYNCHRONIZATION OF SELF-CORRECTING COMPUTER
Micro Electronics
US
Issued
12/033408
2/19/2008
7613948
11/3/2009
SELF-CORRECTING COMPUTER
Micro Electronics
US
Expired
60/451041
2/28/2003
 
 
SELF-CORRECTING COMPUTER
Micro Electronics
WO
Expired
PCT/US2004/005520
2/24/2004
 
 





--------------------------------------------------------------------------------



Title of Invention:
Keyword:
Country:
Status:
Application No.
Filing Date:
Patent No:
Date Issued:
ERROR DETECTION AND CORRECTION METHOD AND SYSTEM FOR MEMORY DEVICES
Micro Electronics
US
Issued
10/861667
6/4/2004
7475326
1/6/2009
ERROR DETECTION AND CORRECTION METHOD AND SYSTEM FOR MEMORY DEVICES
Micro Electronics
US
Expired
60/483210
6/27/2003
 
 
METHOD FOR SHIELDING INTEGRATED CIRCUIT DEVICES
Micro Electronics
US
Expired
10/621844
7/16/2003
7191516
3/20/2007
PACKAGING OF SEMICONDUCTOR DEVICES FOR INCREASED RELIABILITY
Micro Electronics
CN
Abandoned
200480020214.X
7/12/2004
ZL200480020214.X
9/7/2011
PACKAGING OF SEMICONDUCTOR DEVICES FOR INCREASED RELIABILITY
Micro Electronics
CN
Abandoned
200810210299-8
7/12/2004
ZL200810210299.8
12/15/2010
METHOD FOR SHIELDING INTEGRATED CIRCUIT DEVICES
Micro Electronics
US
Issued
11/559140
11/13/2006
7696610
4/13/2010
APPARATUS FOR SHIELDING INTEGRATED CIRCUIT DEVICES
Micro Electronics
US
Issued
12/719123
3/8/2010
8018739
9/13/2011
PACKAGING OF SEMICONDUCTOR DEVICES FOR INCREASED RELIABILITY
Micro Electronics
EP
Published
4778051.5
7/12/2004
 
 
PACKAGING OF SEMICONDUCTOR DEVICES FOR INCREASED RELIABILITY
Micro Electronics
HK
Abandoned
9106262.9
7/12/2004
HK1127162
5/27/2011
A RADIATION SHIELDING INTEGRATED CIRCUIT DEVICE, A METHOD OF SHIELDING AN
INTEGRATED CIRCUIT AND A METHOD OF MAKING A HIGHLY RELIABLE PACKAGE
Micro Electronics
JP
Issued
2006-520255
7/12/2004
4795948
8/5/2011
PACKAGING OF SEMICONDUCTOR DEVICES FOR INCREASED RELIABILITY
Micro Electronics
KR
Abandoned
10-2006-7000831
7/12/2004
10-1059918
8/22/2011
PACKAGING OF SEMICONDUCTOR DEVICES FOR INCREASED RELIABILITY
Micro Electronics
WO
Expired
PCT/US2004/022344
7/12/2004
 
 
SYSTEM AND METHOD FOR EFFECTIVELY IMPLEMENTING AN IMMUNITY MODE IN AN ELECTRONIC
DEVICE
Micro Electronics
US
Issued
11/058136
2/15/2005
7437599
10/14/2008
SYSTEM AND METHOD FOR EFFECTIVELY IMPLEMENTING AN IMMUNITY MODE IN AN ELECTRONIC
DEVICE
Micro Electronics
CN
Abandoned
2.0068E+11
2/14/2006
101120327
4/14/2010





--------------------------------------------------------------------------------



Title of Invention:
Keyword:
Country:
Status:
Application No.
Filing Date:
Patent No:
Date Issued:
SYSTEM AND METHOD FOR EFFECTIVELY IMPLEMENTING AN IMMUNITY MODE IN AN ELECTRONIC
DEVICE
Micro Electronics
EP
Published
6735006.6
2/14/2006
 
 
SYSTEM AND METHOD FOR EFFECTIVELY IMPLEMENTING AN IMMUNITY MODE IN AN ELECTRONIC
DEVICE
Micro Electronics
JP
Issued
2007-555335
2/14/2006
4443611
1/22/2010
SYSTEM AND METHOD FOR EFFECTIVELY IMPLEMENTING AN IMMUNITY MODE IN AN ELECTRONIC
DEVICE
Micro Electronics
WO
Expired
PCT/US2006/005131
2/14/2006
 
 
METHODS AND APPARATUS FOR MANAGING AND CONTROLLING POWER CONSUMPTION AND HEAT
GENERATION IN COMPUTER SYSTEMS
Micro Electronics
US
Issued
11/399001
4/5/2006
8032889
10/4/2011
METHODS AND APPARATUS FOR MANAGING AND CONTROLLING POWER CONSUMPTION AND HEAT
GENERATION IN COMPUTER SYSTEMS
Micro Electronics
US
Published
14/188583
2/24/2014
 
 
METHODS AND APPARATUS FOR MANAGING AND CONTROLLING POWER CONSUMPTION AND HEAT
GENERATION IN COMPUTER SYSTEMS
Micro Electronics
US
Issued
13/150948
6/1/2011
8661446
2/25/2014
APPARATUS AND METHOD FOR COLD SPARING IN MULTI-BOARD COMPUTER SYSTEMS
Micro Electronics
US
Issued
11/449510
6/7/2006
7673186
3/2/2010
SYSTEM, METHOD AND APPARATUS FOR ERROR CORRECTION IN MULTI-PROCESSOR SYSTEMS
Micro Electronics
US
Issued
13/284647
10/28/2011
8930753
1/6/2015
SYSTEM, METHOD AND APPARATUS FOR ERROR CORRECTION IN MULTI-PROCESSOR SYSTEMS
Micro Electronics
EP
Published
11837198.8
5/28/2013
 
 
CACHE COHERENCY USING CHECKSUMS
Micro Electronics
US
Expired
61/407770
10/28/2010
 
 
SYSTEM, METHOD AND APPARATUS FOR ERROR CORRECTION IN MULTI-PROCESSOR SYSTEMS
Micro Electronics
RU
Pending
2013123176
5/22/2013
 
 
SYSTEM, METHOD AND APPARATUS FOR ERROR CORRECTION IN MULTI-PROCESSOR SYSTEMS
Micro Electronics
WO
Published
PCT/US2011/058394
10/28/2011
 
 







--------------------------------------------------------------------------------



ATTACHMENT 1


EXHIBIT E


COMPLIANCE CERTIFICATE
Please send all Required Reporting to:
Eric Berlin

East West Bank
555 Montgomery Street, 9th Floor
San Francisco, CA 94111
Eric.Berlin@eastwestbank.com
FROM:
MAXWELL TECHNOLOGIES, INC.

The undersigned authorized Officer of Maxwell Technologies, Inc. (“Borrower”),
hereby certifies that in accordance with the terms and conditions of the Loan
and Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower
is in complete compliance for the period ending                      with all
required covenants, including without limitation the ongoing registration of
intellectual property rights in accordance with Section 6.8, except as noted
below and (ii) all representations and warranties of Borrower stated in the
Agreement are true and correct in all material respects as of the date hereof.
Attached herewith are the required documents supporting the above certification.
The Officer further certifies that these are prepared in accordance with
Generally Accepted Accounting Principles (GAAP), where applicable, and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.
Please indicate compliance status by circling Yes/No/N/A under “Complies”
column.
REPORTING COVENANTS
REQUIRED
COMPLIES
 
Company Prepared Monthly F/S
Company Prepared Quarterly F/S
Monthly, within 30 days
Quarterly, within 45 days
Yes
Yes
No
No
N/A
N/A
Compliance Certificate
Monthly, within 30 days
Yes
No
N/A
CPA Audited, Unqualified F/S, as set forth in 10-K
Annually, within 90 days of FYE
Yes
No
N/A
Borrowing Base Certificate
Monthly, within 15 days, when loan outstanding > $8,000,000;
Quarterly, within 15 days, when loan outstanding <= $8,000,000
Yes
No
N/A
A/R and A/P Agings
Monthly, within 15 days
Yes
No
N/A
Annual Business Plan
Annually, within 30 days of start of FY
Yes
No
N/A
Intellectual Property Report
Quarterly within 30 days
Yes
No
N/A
10-Q
Quarterly, within 5 days of SEC filing (50 days)
Yes
No
N/A
10-K
Annually, within 5 days of SEC filing (95 days)
Yes
No
N/A



FINANCIAL COVENANTS
REQUIRED
ACTUAL
COMPLIES
 
 
Minimum Consolidated Cash
$__________
$__________
Yes
No
 
N/A
Minimum Adjusted Quick Ratio (tested quarterly)
1.20:1:00
_____:1.00
Yes
No
 
N/A
4 Quarter Minimum EBITDA (tested quarterly)
$___________
$__________
Yes
No
 
N/A
 
 
 
 
 
 
 

Total Leverage Ratio as of _________, 201_: _________: 1.00.


Please Enter Below Comments Regarding Violations:
The Officer further acknowledges that at any time Borrower is not in compliance
with all the terms set forth in the Agreement, including, without limitation,
the financial covenants, no credit extensions will be made.
Very truly yours,
MAXWELL TECHNOLOGIES, INC.
                    
Authorized Signer
Name:    _____________________________
Title: ________________________________
    




--------------------------------------------------------------------------------



CORPORATE BORROWING CERTIFICATE




BORROWER: Maxwell Technologies, Inc.                        DATE: April 12, 2016
BANK:    East West Bank


I hereby certify as follows, as of the date set forth above:
1. I am the Secretary, Assistant Secretary or other officer of the Borrower. My
title is as set forth below.


2. Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of
Delaware.
              
3. Attached hereto are true, correct and complete copies of Borrower’s
Certificate of Incorporation (including amendments), as filed with the Secretary
of State of the state in which Borrower is incorporated as set forth in
paragraph 2 above. Such Certificate of Incorporation has not been amended,
annulled, rescinded, revoked or supplemented, and remain in full force and
effect as of the date hereof.


4. The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Bank may rely
on them until Bank receives written notice of revocation from Borrower.


RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:
Name
 
Title
 
Signature
Authorized to
Add or Remove Signatories


Franz Fink
 
President & CEO
 
/s/ Franz Fink
x
David Lyle
 
Sr. Vice President & CFO
 
/s/ David Lyle
x
 
 
 
 
 
□
 
 
 
 
 
□





RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.


RESOLVED FURTHER, that such individuals may, on behalf of Borrower:


Borrow Money. Borrow money from East West Bank (“Bank”).
Execute Loan Documents. Execute any loan documents Bank requires.
Grant Security. Grant Bank a security interest in any of Borrower’s assets.
Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.
Letters of Credit. Apply for letters of credit from Bank.
Foreign Exchange Contracts. Execute spot or forward foreign exchange contracts.
Issue Warrants. Issue warrants for Borrower’s capital stock.
Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrowers right to a jury trial) they believe to be
necessary to effectuate such resolutions.


RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.






--------------------------------------------------------------------------------



5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.


MAXWELL TECHNOLOGIES, INC.


By:     /s/ David Lyle            
Name:      David Lyle            
Title:      Sr. Vice President & CFO    




*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.




I, the _Corporate Counsel & CCO____ of Borrower, hereby certify as to paragraphs
1 through 5 above, as         [print title]
of the date set forth above.




By:     /s/ Emily Lough            
Name:      Emily Lough            
Title:      Corporate Counsel & CCO    








